Gray, C. J.
Upon the allegations of the bill, the defendants Jackson and Byrnes have no title in the premises, and the other defendant is in possession under no other title than a lease from Jackson. The plaintiff’s remedy at law, by writ of entry against Jackson or Byrnes, or both of them, is therefore full, adequate and complete, and this bill cannot be maintained. Brewer v. Stevens, 13 Allen, 346. Pratt v. Pond, 5 Allen, 59. Metcalf v. Cady, 8 Allen, 587. Bassett v. Brown, 100 Mass. 355. Suter v. Matthews, 115 Mass. 253. Swamscott Machine Co. v. Perry, ante, 123, Bill dismissed.